Cite as 2016 Ark. App. 392


                  ARKANSAS COURT OF APPEALS
                                        DIVISION III
                                          CV-15-973
                                        No.



                                                  Opinion Delivered: September   14, 2016
SHELBY HALLIDAY
                                 APPELLANT
                                                  APPEAL FROM THE ARKANSAS
                                                  WORKERS’ COMPENSATION
V.                                                COMMISSION
                                                  [NOS. G300892 & G406782]

NORTH ARKANSAS REGIONAL
MEDICAL CENTER
                     APPELLEE AFFIRMED



                          RAYMOND R. ABRAMSON, Judge

        Shelby Halliday appeals the Workers’ Compensation Commission’s (“the

 Commission”) decision finding that she failed to establish that she had sustained a

 compensable back injury while working for North Arkansas Regional Medical Center

 (“NARMC”). On appeal, Halliday argues that the Commission’s finding is not supported

 by substantial evidence. We affirm.

        Halliday worked as a paramedic for NARMC. Her duties included responding to

 emergency calls, lifting patients, and transporting patients to the medical center. In February

 2014, Halliday filed a compensation claim for a back injury she had sustained from a fall on

 January 25, 2013. In August 2014, she filed a second compensation claim. She claimed that

 in addition to her accident on January 25, 2013, she had also injured her back on December

 26, 2012, while lifting a patient. She asked for medical expenses associated with the injury,

 which included a recommended back surgery. NARMC denied that Halliday had sustained
                                 Cite as 2016 Ark. App. 392

a compensable injury on December 26, 2012, or on January 25, 2013, and refused to pay

for the back surgery. The case proceeded to a hearing before an administrative law judge

(“ALJ”).

       At the hearing, Halliday testified that she is twenty-four years old and that she had

worked at NARMC since she was eighteen years old. She explained that on December 26,

2012, she injured her lower back while lifting a patient onto a stretcher in the emergency

room (“ER”) at NARMC. She noted that her partner, Kristi Ramsey, was helping her lift

the patient. She stated that as result of the accident, she experienced severe lower back pain

that radiated to her knee. She admitted knowing the procedure for reporting a work-related

injury but stated that she did not immediately report it because she believed that she had

only pulled a muscle, she did not want to “make a big deal out of it,” and she wanted to be

“a team player.” She stated that she later reported the accident to her supervisor, Scott

Trammell, but he told her that the twenty-four-hour period to report the injury had passed.

       Halliday testified that after the accident, she went to see her chiropractor, Dr. Butler,

and that he tried to adjust the muscle without success. She admitted that she had previously

seen Dr. Butler in the past for neck and back pains. She also admitted that in a prior

deposition, she had falsely stated that before December 26, 2012, she had seen Dr. Butler

only for migraines. She explained that she misspoke because she had not recently reviewed

her medical records.

       Halliday stated that after Dr. Butler’s adjustment did not alleviate her lower back

pain, she went to the ER where a physician’s assistant gave her a steroid shot and prescribed




                                               2
                                Cite as 2016 Ark. App. 392

her Flexeril. 1 She stated that she also saw her family doctor, Dr. Rolland Bailey, about her

back and that he prescribed pain medication and ordered an MRI for January 18, 2013. She

explained that the MRI showed a herniated disk. She noted that she paid for the MRI but

knew that, if she had a work-related injury, her employer would normally pay for the

medical treatment. She stated that as result of the MRI, Dr. Bailey recommended that she

see a neurosurgeon.

       Halliday testified that before she saw the neurosurgeon recommended by Dr. Bailey,

she had a second accident at work on January 25, 2013, that exacerbated her December

2012 lower back injury. She stated that the accident occurred when she slipped and fell on

a piece of timber outside a patient’s home and that she was with Ramsey at the time.

Halliday testified that she reported the injury to the dispatcher at work, and the dispatcher

relayed the report to Trammell. She noted that Trammell advised her to go to the ER,

which she did. Halliday had an MRI the following day, and it showed a herniated disk, but

it showed no change compared to the January 18, 2013 MRI. Halliday noted that she later

saw a neurosurgeon and that he recommended back surgery.

       Trammell testified that he works as the operations manager for emergency medical

services at NARMC and that Halliday had worked under his direction since her hire date

in June 2009. Trammel recalled Halliday’s accident where she had slipped and fallen and

hurt her back. However, Trammel had no memory of any other injury or accident prior to

that date. He noted that if an employee fails to report a work-related injury within twenty-


       1Because  Halliday was an employee of NARMC at the time of the ER visit, she did not
have to complete any forms to be treated. Thus, there is no documentation of the visit besides
her prescription. The prescription is dated December 28, 2012.

                                              3
                                  Cite as 2016 Ark. App. 392

four hours, he believed they had waited too long to report the injury; however, he stated

he would normally direct her to an occupational nurse, who would have more information.

          Ramsey testified that she worked as Halliday’s partner at NARMC. She recalled

working with Halliday on January 25, 2013, when they responded to an emergency call at

a residence. She testified that she did not see Halliday slip or fall during the call. She

explained that after they returned to the hospital, she received a call from the dispatcher that

she needed to take Halliday to the ER. She testified that she transported Halliday to the ER

and that Halliday told her that she had injured her back. They did not discuss the details of

the accident or Halliday’s pain. Ramsey had no knowledge of Halliday’s December 26, 2012

injury.

          Linda Sides testified that she is the occupational health officer at NARMC and sees

NARMC employees who have work-related injuries. She stated that on January 25, 2013,

Halliday reported a work injury but she did not mention an accident from December 2012.

She explained that she was preparing documents for Halliday’s claim when she found a

record of Halliday’s January 18, 2013 MRI. She stated that she called Halliday about the

MRI and that Halliday informed her that she had pulled a muscle in the ER in December

2012 but that she was seeing her primary care physician.

          Following the hearing, the ALJ entered an order finding that Halliday had failed to

establish by a preponderance of the evidence that she had sustained a compensable injury

on December 26, 2012, or on January 25, 2013. Halliday appealed the ALJ’s decision to the

Commission. The Commission affirmed and adopted the ALJ’s opinion. Halliday then

appealed the Commission’s decision to this court. On appeal, Halliday argues that the


                                               4
                                 Cite as 2016 Ark. App. 392

Commission’s finding that she failed to establish that she had sustained a compensable injury

on December 26, 2012, or on January 25, 2013, is not supported by substantial evidence.

       When an appeal is taken from the denial of a claim for benefits by the Commission,

the substantial-evidence standard of review requires that we affirm if the Commission’s

opinion contains a substantial basis for the denial of relief. Powers v. City of Fayetteville, 97
Ark. App. 251, 248 S.W.3d 516 (2007). We view the evidence and all reasonable inferences

deducible therefrom in the light most favorable to the Commission’s findings. Id. Substantial

evidence is such relevant evidence that a reasonable mind might accept as adequate to

support a conclusion. Id. The question is not whether the evidence would have supported

findings contrary to the ones made by the Commission; there may be substantial evidence

to support the Commission’s decision even though we might have reached a different

conclusion if we had been sitting as the trier of fact or hearing the case de novo. Id. The

determination of the credibility and weight of evidence is within the sole province of the

Commission. Id.

       To prove the occurrence of a specific-incident compensable injury, the claimant

must establish that (1) an injury occurred arising out of and in the scope of employment; (2)

the injury caused internal or external harm to the body that required medical services or

resulted in disability or death; (3) the injury is established by medical evidence supported by

objective findings as defined in Ark. Code Ann. § 11-9-102(16) (Repl. 2012); and (4) the

injury was caused by a specific incident and is identifiable by time and place of occurrence.

Ark. Code Ann. § 11-9-102(4)(A)(i). The claimant has the burden of proving these elements

by a preponderance of the evidence. Ark. Code Ann. § 11-9-102(4).


                                               5
                                Cite as 2016 Ark. App. 392

       As to the December 26, 2012 incident, we hold that the Commission’s finding that

Halliday failed to establish a compensable injury is supported by substantial evidence.

Halliday admitted that she knew about the workers’-compensation reporting process and

that workers’ compensation would pay for her medical treatment, but she did not

immediately report the accident to her employer and paid for the medical treatment herself.

Further, no coworker knew about the accident or her injury until several weeks after the

alleged occurrence, and Halliday continued to work as normal. Moreover, Halliday

admitted that she experienced back pain prior to December 26, 2012. Given this evidence,

our standard of review, and our deference to the Commission’s credibility findings, we hold

that there was a substantial basis for the Commission’s decision.

       We also hold that the Commission’s finding that Halliday failed to establish a

compensable injury on January 25, 2013, is supported by substantial evidence. Halliday’s

January 18, 2013, MRI showed a herniated disk, and her MRI following the accident on

January 25, 2013, showed no change. As noted above, Halliday admitted that she had been

treated for back pain prior to the December 26, 2012 accident and the January 25, 2013

accident. Accordingly, we hold that there was a substantial basis for the Commission’s

decision.

       Affirmed.

       VIRDEN and GRUBER, JJ., agree.

       Hatfield Law Firm, by: Jason M. Hatfield; and Cullen & Co., PLLC, by: Tim J.
Cullen, for appellant.

       Wright, Lindsey & Jennings LLP, by: John D. Davis, for appellee.




                                              6